Citation Nr: 1449142	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas

THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Wesley Medical Center for medical treatment on December 2, 2011.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, which denied reimbursement.


FINDINGS OF FACT

1.  The Veteran received emergency services at Wesley Medical Center on December 2, 2011, for a nonservice-connected disability.

2.  The treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; an attempt to use a VA or other Federal facility/provider was not considered reasonable by the Veteran (a prudent layperson).


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at the Wesley Medical Center for medical treatment on December 2, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants reimbursement, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Veteran is seeking entitlement to reimbursement or payment for medical expenses incurred at Wesley Medical Center on December 2, 2011.

As the Veteran is a non-service connected Veteran, his only entitlement to emergency treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the Veteran does satisfy the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(d).  Specifically, the Veteran contends that he was taking blood thinners for heart problems and that his doctor told him if he ever started bleeding and could not get the bleeding to stop, to get to the nearest emergency room as soon as possible.  See notice of disagreement received in February 2012.  
Records from Wesley Medical Center show the Veteran presented to the emergency room with a nose bleed that started 30 minutes prior to his arrival that he was unable to stop.  The Veteran informed treatment providers that he was on a blood thinner.  Emergency personnel noted the Veteran had a moderate amount of bright red bleeding from his right nare.  The bleeding was considered active.  The amount of bleeding was "large" and unable to be controlled with pressure.  The Veteran's nose was packed and he was discharged in stable condition.  He was instructed to return two days later for packing removal.  The Veteran was further instructed to return for increased bleeding and to call is doctor if he had bleeding that he could not stop.   

The Board has no reason to doubt the veracity of  the Veteran that he was informed by his doctor to seek emergency medical attention if he had bleeding that would not stop.  Hence, it was reasonable for the Veteran to have expected that a delay in 
seeking immediate medical attention would have been hazardous to his life or health.  See 38 C.F.R. § 17.1002 (b).  Moreover, the Board finds that given his doctor's instructions to seek immediate medical attention, it was reasonable for the Veteran, a prudent layperson, to assume that driving the extra distance to the VA medical center was not feasible.  See 38 C.F.R. § 17.1002 (c).    

The emergency services were provided in a hospital emergency department.  See 
38 C.F.R. § 17.1002 (a).  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  See 38 C.F.R. § 17.1002 (e).
The Veteran was financially liable to the provider of emergency treatment for that treatment.  See 38 C.F.R. § 17.1002 (f).  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002 (g).  The Veteran was not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002 (i).  The Board notes that the Veteran is not seeking reimbursement beyond the initial emergency medical treatment and treatment was not for an accident or work related injury; consequently, subsections (d) and (h) of 38 C.F.R. § 17.1002 are not applicable.   
Accordingly, for the reasons stated above, reimbursement for medical treatment at Wesley Medical Center on December 2, 2011, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is warranted.    


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at the Wesley Medical Center for medical treatment on December 2, 2011, is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


